Citation Nr: 0114456	
Decision Date: 05/23/01    Archive Date: 05/30/01	

DOCKET NO.  00-15 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative 
disc disease at L5-S1 with levoscoliosis of the thoracic 
spine due to trauma, currently evaluated as 30 percent 
disabling.

2.  Entitlement to a compensable evaluation for a left upper 
thigh scar.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to July 
1972. 

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from claims addressed in rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO).  In a statement of the case issued by the RO in 
April 2000, the RO addressed eight issues raised by the 
veteran.  In his July 2000 substantive appeal, the veteran 
specifically noted that he wished to appeal only two of the 
eight issues addressed by the RO within the April 2000 
statement of the case.  Accordingly, all other issues 
addressed by the RO in April 2000 are considered to be the 
final determinations of the VA and are not before the Board 
at this time.  


FINDINGS OF FACT

1.  VA has fulfilled their duty to assist the veteran in the 
development of all facts pertinent to his remaining claims 
under both the new and old criteria and all available, 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO. 

2.  The residuals of the service-connected back disability 
include severe L5-S1 degenerative disc disease and lumbar 
spondylosis.  

3.  The residuals of the veteran's right upper thigh scar 
includes a 1.5 x 3 centimeter scar with a 5-millimeter length 
metallic foreign body, rectangular in shape, seen within the 
soft tissue of the thigh posteriorly.  No fracture is 
identifiable and there is no evidence of atrophy.  The 
veteran reports an area of numbness around the scar.  





CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 40 percent for the 
degenerative disc disease at L5-S1 is warranted.  38 U.S.C.A. 
§§ 1155, 5107 (1991); 38 C.F.R. § 4.71a, Diagnostic Codes 
5003 and 5292 (2000).  

2.  The criteria for a noncompensable evaluation for the 
service connected thoracic spine disability have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Code 5291 (2000).

3.  The criteria for a compensable evaluation for the scar of 
the left upper thigh have not been met.  A 10 percent 
evaluation for a moderate injury to Muscle Group XIII, the 
posterior thigh group, is found.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.72, 4.73, Diagnostic Codes 5313 
and 5314, 4.118, Diagnostic Codes 7804 and 7805 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

Service medical records reveal that in March 1969 the veteran 
sustained a combat incurred, through-and-through gunshot 
wound that entered the right chest and exited the left lower 
back, causing a hemothorax and requiring removal of the right 
11th rib for drainage.  At the same time of this injury, he 
suffered a shrapnel wound to the left thigh.  Treatment 
required only stitches.  In a VA examination in September 
1972, the veteran indicated that his left thigh had not been 
bothering him.  With regard to the back, he noted a pain or 
tightness when bending over and tiredness after a time.  

In an August 1989 VA examination, the veteran noted pain in 
his lower back down to his leg on the right side through his 
calf on occasion.  The veteran described himself as a "house 
husband" whose spouse works while he keeps the house.  The 
veteran indicated that he was in generally good health except 
for some high blood pressure.  Examination of the back 
revealed lumbosacral strain.  

In a June 1998 VA examination, the veteran noted low back 
pain since his gunshot wound.  The low back pain radiated 
down his left lower extremity to his foot and has shifted 
from the right lower extremity (in which it has been present 
for many years).  It was noted that this pain was worse when 
walking.  The veteran indicated that he was able to walk 
approximately 2 to 3 miles per day at maximum.  He also noted 
that his symptoms were worse with prolonged sitting.  

Physical evaluation at this time revealed no evidence of 
atrophy.  A mid-line spine deformity was noted.  Decreased 
sensation in the left S1 distribution was indicated.  
Significant soft tissue loss at approximately L1-L3 was 
noted.  A normal motor examination (with symmetry of both 
lower extremities) was indicated.  Reflexes were also intact 
and symmetric for both lower extremities.  X-ray studies at 
this time revealed hypertrophic and degenerative changes of 
the lumbar spine from L1-L5 with anterior osteophytes and 
severe narrowing at L5-S1.  Mild encroachment on the canal 
with marginal osteophytes was noted.  The veteran was 
assessed with "severe" L5-S1 degenerative disc disease.  
The examiner stated that it was very likely that the 
veteran's condition had been aggravated by his gunshot wound 
while in the military.  Significant muscle spasm secondary to 
the gunshot wound was noted.  Mild loss of lumbar lordosis 
was also indicated.  However, it was noted that the veteran 
did not give a history of being unemployed secondary to his 
spine condition. 

In a February 1999 evaluation of the veteran's muscles, it 
was noted that he sustained a gunshot wound to the left thigh 
in 1969 while in Vietnam.  He had complaints of numbness with 
sitting and pain in his thigh with mild low back pain.  The 
veteran pointed to an area of numbness around a scar in his 
left posterior thigh just distal to the scar.  Objective 
evaluation revealed normal motor strength, with bilateral 
hamstrings and quadriceps mechanisms that were 5/5 and 
symmetric.  No evidence of atrophy was found.  His adductors 
and abductors appeared also to be functioning.  Slight 
numbness around the posterior scar wound, which measured 1.5 
x 3 centimeters, was indicated.  

X-rays studies revealed a 5-millimeter length metallic 
foreign body, rectangular in shape, within the soft tissues 
of the thigh posteriorly.  No fracture or dislocation was 
identifiable at this time.  The radiologist reported a 
"minor abnormality."  

In an April 1999 rating determination, the veteran was 
received a 10 percent evaluation under 38 C.F.R. § 4.71a, 
Diagnostic Code 5291 (limitation of motion of the dorsal 
spine) (2000), by analogy, for levoscoliosis due to trauma of 
the thoracic spine.  The veteran was also receiving a 
20 percent evaluation for a gunshot wound with residual 
scarring of the right side of the thorax, the lower thoracic 
spine, symptomatic, with resection of the 11th rib.  This 
evaluation was provided under 38 C.F.R. § 4.71a, Diagnostic 
Code 5321 (Muscle Group XXI, the muscles of respiration and 
the thoracic muscle group) (2000).  

An additional VA evaluation was performed in April 1999.  The 
examiner noted that the veteran's claims folder had been 
reviewed.  The veteran complained of back pain that radiated 
down to the left side of his leg to his foot, but sometimes 
alternated between his right and left lower extremity.  It 
was noted that he was able to walk approximately 2 to 3 miles 
per day at maximum.  He also noted that prolonged sitting 
would also aggravate his low back pain.

The evaluation in April 1999 revealed a relatively normal 
gait pattern that was not antalgic.  No evidence of 
paraspinatus atrophy or atrophy of either lower extremity was 
reported.  A mid-line spine deformity that was consistent 
with the gunshot wound was reported.  His deformity was 
consistent with soft tissue loss at approximately L1 through 
L3.  A normal motor examination was reported.  Sensory 
examination was intact and symmetric with the exception of 
decreased sensation (subjectively) in the S1 distribution in 
the form of hypesthesia.  Intact reflexes, with no evidence 
of long tract signs, were noted.  Left and right lateral 
rotation was also found to be full.  X-ray studies revealed 
hypertrophic and degenerative changes of the lumbar spine 
from L1 through L5 in the form of anterior osteophytes and 
severe narrowing, especially at L5-S1.  Encroachment on the 
canal with mild marginal osteophytes was also indicated.  

The veteran was assessed with severe L5-S1 degenerative disc 
disease and lumbar spondylosis.  The physician reported that 
it was likely the veteran's gunshot wound to the lower back 
resulted in, or had uncovered, a preexisting condition in the 
veteran (lumbar spondylosis) which had now progressed at a 
single level to L5-S1 degenerative disc disease.  The veteran 
may have had a flexion injury at the time of his gunshot 
wound.  The examiner stated that it was impossible to 
ascertain the exact mechanism of the fall when he was shot.  
The veteran coincides his gunshot wound to his low back pain.  
As a result, the examiner stated that it is likely that the 
low back pain was being generated from his L5-S1 disc 
degeneration.  As a result, it was likely that the disc 
degeneration at L5-S1, as well as the lumbar scoliosis, was 
either an "uncovered event" during the time of the gunshot 
wound or initiated by his gunshot wound to his lumbar spine.  
It was indicated that there was no association with the 
cervical or thoracic spine as the veteran was without 
complications with regard to the cervical or thoracic spine. 

The examiner concluded that outside of actually being the 
physician at the scene and without obvious adequate 
documentation of the exact events in the claims file, it was 
impossible to ascertain the exact mechanism of the veteran's 
fall when he was shot.  This was indicated whether it was the 
fall that initiated his possible disc herniation at that 
level (when he was shot), when the bullet actually 
transversed his disc pace, or when the shock wave from the 
high caliber gun or high velocity missile entered the veteran 
in the vicinity of his back.  In any event, it was indicated 
that all of these may have initiated his disc disease or 
uncovered a preexisting earlier lumbar spondylosis.  The 
examiner noted that the veteran had low back pain since his 
gunshot wound.  

In an October 1999 rating determination, the veteran was 
found to have degenerative disc disease at L5-S1 with 
levoscoliosis of the thoracic spine (due to trauma).  The 
veteran's evaluation was increased from 10 percent to 30 
percent disabling.  A noncompensable evaluation was awarded 
for the left upper thigh scar.  

The veteran filed a notice of disagreement in January 2000.  
The RO issued a statement of the case in April 2000.  In his 
June 2000 substantive appeal, the veteran noted disagreement 
with only two of the eight issues addressed by the RO in 
April 2000.  With regard to his service-connected left thigh 
scar, the veteran noted pain and numbness in that part of the 
thigh that sometimes makes sitting and walking very 
uncomfortable and limiting.  It was noted that the medication 
that the veteran uses for his back helps him with this pain.  
With regard to his service-connected back disability, he 
noted pain and stiffness that limits his range of motion.  
The veteran believed his back pain and the pain, stiffness 
and numbness in his upper thigh were related.  He contended 
that his back rating should be evaluated as severe and 
receive a 40 percent evaluation.  He also contented that the 
thigh scar should be at least 10 percent disabling. 

II.  The Duty to Assist

In evaluating this case as a whole, the Board must note that 
recently enacted legislation, the Veterans Claims Assistance 
Act (VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), contains extensive provisions modifying the 
adjudication of all pending claims.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  The new law revises the former 
§ 5107(a) of title 38 United States Code to eliminate the 
requirement that a claimant come forward first with evidence 
to well ground a claim before the Secretary is obligated to 
assist the claimant in the developing the facts pertinent to 
the claim.  The other salient features of the new statutory 
provisions impose the following obligations on the Secretary 
(where they will be codified in title 38 United States Code 
is noted in parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 

(a) identify the records the VA is unable to obtain;  
(b) briefly explain the efforts that the VA made to 
obtain those records; and  (c) describe any further 
action to be taken by the Secretary with respect to the 
claim (38 U.S.C.A. § 5103A(b)(2)). 

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3));

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)); 

(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)); 

(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)):  

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant):

(i) contains competent evidence that the claimant 
has a current  disability, or persistent or 
recurrent symptoms of disability; and 
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but   
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim. 

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)); 

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

In this case, the Board specifically finds that the VA has 
met or exceeded the obligations of both the new and old 
criteria regarding the duty to assist.  The RO has obtained 
all pertinent records regarding these issues and the veteran 
has been effectively notified of the evidence required to 
substantiate his claims.  There is no indication of existing 
evidence that could substantiate the claims that the RO has 
not obtained.  Further, the veteran has been fully advised of 
the status of the efforts to develop the record as well as 
the nature of the evidence needed to substantiate these 
claims in multiple communications from the RO.  He and his 
representative plainly show through their statements and 
submissions of evidence that they understand the nature of 
the evidence needed to substantiate these claims.  As the RO 
has completely developed the record, the requirement that the 
RO explain the respective responsibility of VA and the 
veteran to provide evidence is moot. 

The Board must note that the veteran has received 
compensation from the Social Security Administration (SSA).  
The United States Court of Veterans Claims (Court) has held 
that, while an SSA decision is not controlling for purposes 
of VA adjudication, the decision is "pertinent" to a 
veteran's claim.  See Martin v. Brown, 4 Vet. App. 136-140 
(1993).  The Board must note that it has in its possession 
the February 1997 decision regarding the veteran's SSA claim.  
This decision cites to no medical evidence pertinent to the 
claims before the Board at this time which have not been 
associated with the veteran's claims folder.  Based on a 
review of this decision, it appears clear that the SSA 
decision was based on medical evidence obtained from the VA.  
Accordingly, a remand of this case to obtain medical records 
in the possession of the SSA would serve absolutely no 
constructive purpose in the adjudication of these claims, as 
there is no reasonable possibility it could substantiate the 
claims.  Accordingly, the Board finds that a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burden on VA with no benefit flowing to the 
veteran are to be avoided.)  Simply stated, it is the finding 
of the Board that the SSA would have no additional records 
pertinent to the veteran's claims. 

The RO has obtained the veteran's service medical records, 
post-service medical reports, and he has been afforded a 
number of VA examinations, including detailed evaluations of 
the disabilities at issue.  For these reasons, the case is 
now ready for appellate review.  

III.  Entitlement to an Increased Evaluation for the Back 
Disability

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average industrial 
impairment.  38 U.S.C.A. § 1155 (West 1991).  Separate 
diagnostic codes identify the various disabilities.  
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (as in this case).  38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (degenerative arthritis) (2000).  In this case, the 
RO has evaluated the veteran as 30 percent back disability 
under 38 C.F.R. § 4.71a, Diagnostic Code 5292 (limitation of 
motion of the lumbar spine) (2000).  Under this diagnostic 
code, a slight limitation of motion warrants a 10 percent 
evaluation, a moderate limitation of motion warrants a 20 
percent evaluation and, importantly, severe limitation of 
motion warrants a 40 percent disability evaluation.  

In this case, the veteran has been evaluated as 30 percent 
disabled under Diagnostic Code 5292.  However, as noted 
above, there is no 30 percent evaluation under this 
Diagnostic Code.  Based on the VA evaluation of April 1999 
(which the Board believes is entitled to great probative 
weight) the undersigned concludes that the veteran is 
entitled to a 40 percent evaluation for limitation of motion 
of the spine under Diagnostic Code 5292.  Based on the 
veteran's severe functional difficulties associated with his 
back disability, the Board believes the medical evidence of 
record clearly supports the assignment of a rating 
commensurate with functional impairment equivalent to severe 
limitation of motion.  

This does not end the Board's discussion of this case.  As 
noted above, the veteran is currently service connected for a 
thoracic spine disability.  Under 38 C.F.R. § 4.71a, 
Diagnostic Code 5291 limitation of motion of the dorsal 
(otherwise known as the thoracic) spine warrants a 
noncompensable evaluation when slight, a 10 percent 
evaluation when moderate, and a 10 percent evaluation when 
severe.  The Board believes that in light of the evaluations 
cited above, the veteran is entitled to a separate evaluation 
for a disability associated with the thoracic spine.  It is 
important to note, however, that the veteran also is 
currently service connected for a gunshot wound with residual 
scarring of the right side of the thorax (the lower 
"thoracic spine" being referred to as "symptomatic") with 
resection of the 11th rib.  This disability is currently 
evaluated as 20 percent disabling under 38 C.F.R. § 4.73, 
Diagnostic Code 5321 (Muscle Group XXI, the muscles of 
respiration, which include the thoracic muscle group) (2000).  

The Board assigns great probative weight to the VA 
examination report of April 1999, which noted that the 
veteran has no complaints with regard to the cervical or 
thoracic spine.  The Board also must emphasize that the 
veteran has been provided a concurrent award of a 20 percent 
evaluation under Code 5321.  Therefore, the Board concludes 
that a noncompensable evaluation under 38 C.F.R. § 4.71a, 
Diagnostic Code 5291 is currently warranted.  The Board finds 
that on this record an award of a separate compensable 
evaluation under Code 5291 would constitute pyramiding (the 
evaluation of the same disability under difference diagnostic 
codes) which is expressly prohibited.  38 C.F.R. § 4.14 
(2000).

The Board has considered whether the veteran is entitled to 
an evaluation in excess of 40 percent for his service-
connected back disability.  However, it is important to note 
that the veteran has not appealed the issue of entitlement to 
an increased evaluation for his service-connected gunshot 
wound with residual scarring of the right side of the thorax 
to the Board.  Accordingly, the issue of any disability 
associated to this muscle group is not before the Board at 
this time.  In any event, the Board finds no evidence to 
support the conclusion that he is entitled to more than a 40 
percent evaluation for his service-connected back disability.  
In order to be entitled to such an evaluation, there would 
have to be evidence of ankylosis (a completely bony fixation) 
of the lumbar spine.  A 60 percent evaluation for 
intervertebral disc syndrome under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2000) would require pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or the 
neurological findings appropriate to the site of the diseased 
disc with little intermittent relief.  The veteran's own 
complaints would not support such a determination, and 
clearly the clinical evidence fails to show such pathology.  

It is important to note that even if the Board were to 
evaluate the veteran's injury to Muscle Group XXI, the 
undersigned could not use the disability the Board is now 
associating with the service-connected degenerative disc 
disease to support an increased evaluation for the Muscle 
Group XXI injury.  Further, the veteran is currently 
receiving the highest possible evaluation under 38 C.F.R. 
§ 4.73, Diagnostic Code 5321 (2000).  Under this diagnostic 
code, a moderately severe or severe injury to Muscle Group 
XXI warrants a 20 percent evaluation.  As a result, an 
increased evaluation for this disability would not be found.  
In any event, as the veteran has not appealed this issue to 
the Board, this issue is not before the undersigned at this 
time.  

III.  Entitlement to an Increased Evaluation for a Scar
of the Left Upper Thigh

The veteran is currently receiving a noncompensable 
evaluation for the scar of the left upper thigh under 
38 C.F.R. § 7805 (scars) (2000).  Under this diagnostic code, 
the scar is to be rated based on the limitation of motion of 
the parts affected.  In this case, as there is no indication 
that the scar has created limitation of motion in the thigh, 
a noncompensable evaluation would be warranted under 
38 C.F.R. § 4.118, Diagnostic Code 7805.  

The Board has also taken into consideration 38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (2000).  In order to be 
entitled to a compensable evaluation under Diagnostic 
Code 7804 the scar would have to be superficial, tender and 
painful on objective demonstration.  The medical evidence of 
record, including the VA examinations cited above, would not 
support such a determination.  The scar itself, based on the 
veteran's own complaints, is neither tender or painful.  
Accordingly, a compensable evaluation under Diagnostic 
Code 7804 is not warranted.  

Once again, the analysis above again does not end the Board's 
consideration of this issue.  As noted above, the X-ray study 
of February 1999 clearly indicates a 5-millimeter length 
metallic foreign body, rectangular shaped, within the soft 
tissue of the thigh, posteriorly.  While no fracture or 
dislocation was identifiable at that time and a "minor 
abnormality" was indicated, the Board believes that this 
X-ray study provides a basis for review of this issue under 
the schedular of ratings for muscle group injuries.  

Damage caused by the residuals of the veteran's injury during 
service can be evaluated as damage to Muscle Group XIII (the 
posterior thigh group) under 38 C.F.R. § 4.73, Diagnostic 
Code 5313 (2000).  An injury of Muscle Group XIII warrants a 
noncompensable evaluation when slight, a 10 percent 
evaluation when moderate, a 30 percent evaluation when 
moderately severe, and a 40 percent evaluation when severe.  
For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, a lower 
threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  38 C.F.R. § 4.56 
(2000).  A moderate disability of the muscle group involves a 
through and through or deep penetrating wound of a short 
track from a single bullet, a small shell, or a shrapnel 
fragment, without explosive effect of a high velocity 
missile, residuals of debridement, or prolonged infection.  
38 C.F.R. § 4.56(d)(2)(i).  To be entitled to a moderate 
disability evaluation, service department records or other 
evidence of inservice treatment for the wound must be found.  
38 C.F.R. § 4.56(d)(2)(ii).  Objective findings must include 
the entrance and (if present) exit scars, small or linear, 
indicating a short track of the missile through muscle 
tissue.  Some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or a lower 
threshold of fatigue when compared to the sound site must 
also be found.  38 C.F.R. § 4.56(d)(2)(iii).  

A "moderately severe" disability includes a through and 
through or deep penetrating wound by a small high velocity 
missile or large low velocity missile with debridement, 
prolonged infection, or sloughing of the soft parts, and 
intermuscular scarring.  38 C.F.R. § 4.56(d)(3)(i).  
Objective findings must include the entrance and (if present) 
exit scars indicating the track of the missile through one or 
more muscle groups.  Indications of palpation on loss of deep 
fascia, muscle substance, or normal firm resistance of muscle 
compared with the sound side must be noted.  Tests of 
strength and endurance (compared with the sound side) must 
demonstrate positive evidence of impairment.  38 C.F.R. 
§ 4.56(d)(3)(iii) (2000).  

A "severe" disability requires a through and through or 
deep penetrating wound due to a high velocity missile, or 
large or multiple low velocity missiles, or with a shattered 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  38 C.F.R. 
§ 4.56(d)(4)(i).  Objective findings must include a ragged, 
depressed and adherent scars indicating wide damage to the 
muscle groups in the missile track.  Palpation must show loss 
of deep fascia or muscle substance, or soft flabby muscles in 
the wound area.  Muscles must swell and harden abnormally in 
contraction.  Tests of strength, endurance or coordinated 
movement impaired with the corresponding muscles of the 
uninjured side would indicate severe impairment of function.  
X-ray evidence of minute multiple scattered foreign bodies, 
indicating intermuscular trauma and the explosive effect of 
the missile, or adhesion of the scar to one of the long 
bones, scapula, or pelvic bones, with epithelial sealing 
rather than the true skin covering in an area where the bone 
is normally protected by muscle, would also indicate signs of 
severe muscle disability.  38 C.F.R. § 4.56(d)(4)(iii).  
Visible or measurable atrophy, adaptive contractions of an 
opposing group of muscles, diminished muscle excitability to 
pulsed electrical current in electrodiagnostic tests, and 
induration or atrophy of an entire muscle following simple 
piercing by a projectile would also indicate a severe muscle 
injury.  Id.  

The schedule for rating disabilities, 38 C.F.R. Part 4, was 
amended in June 1997.  However, as the veteran filed this 
claim following June 1997, the Board will utilize only the 
new regulations.  

Regarding this service-connected disability, the Board 
believes that there is sufficient medical evidence to support 
the conclusion that the veteran suffers from a moderate 
injury to Muscle Group XIII.  The veteran's subjective 
complaints of pain and numbness associated with this 
disability are consistent with what the medical evidence 
discloses about the nature of the original injury and the 
current findings.  Specifically, it is clear from the X-ray 
study of February 1999 that a fragment penetrated muscle 
group XIII, and the veteran's complaints are consistent with 
residuals of muscle injury.  The Board finds that the 
determinative question then presented it whether there is 
"slight" or "moderate" muscle injury.  The Board concludes 
that the history, subjective complaints and the X-ray 
evidence establish the presence of disability that is closer 
to "moderate" than "slight" injury, though this is a very 
close call.  The Board further concludes that the history, 
complaints and findings, however, fall very far short of 
demonstrating injury to the left thigh that could be 
classified as more than "moderate."  There simply is no 
indication of such loss of fascia to suggest more than 
moderate injury and the veteran's own subjective complaints 
are well short of those consistent with a moderately severe 
or greater level of impairment.  

In this context, the veteran himself, in his June 2000 
substantive appeal, has requested only a 10 percent 
evaluation for this disability.  The most recent examination, 
along with all other evaluations of this disability, would 
support the conclusion that this disability is, at best (or 
worst), a moderate disorder.  Symptoms (including pain) 
arising from the veteran's back disability cannot be 
considered again in the evaluation of his service-connected 
disability to the muscle group without violating the rule 
against pyramiding.  38 C.F.R. § 4.14.  

Based on the medical evidence cited above, the record does 
not show that the veteran has a moderately severe or severe 
disability associated with Muscle Group XIII.  As indicated 
above, a "moderately severe" disability of Muscle 
Group XIII would require a moderate loss of muscle substance.  
The most probative evidence in this regard fails to indicate 
such loss of muscle substance.  As a result, the evidence 
does not support more than a finding of moderate injury to 
Muscle Group XIII.  While the veteran appears to have 
difficulties associated with this disorder, it is the 
veteran's complaints of numbness and pain that are the 
primary basis for the determination that he warrants a 
10 percent evaluation under Muscle Group XIII.  Accordingly, 
there is no demonstration of a moderately severe or a severe 
disability to Muscle Group XIII.  

The Board has considered the issue of extraschedular 
entitlement under 38 C.F.R. § 3.321(b)(1) (2000) is raised by 
the record.  38 C.F.R. § 3.321(b)(1) applies when the rating 
schedule is inadequate to compensate for the average 
impairment of earning capacity for a particular disability.  
However, based on the veteran's statements and the medical 
evidence cited above, the Board finds that the record does 
not raise the issue of entitlement under 38 C.F.R. 
§ 3.321(b)(1).

As required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991), the Board has considered all potential applicable 
versions of all pertinent regulations, whether or not they 
have been raised by the veteran.  However, there is no 
regulation that provides a basis upon which to assign a 
higher disability evaluation for the reasons discussed 
herein.  Lastly, while the Board has considered the doctrine 
affording the veteran the benefit of any existing doubt, the 
record does not demonstrate an approximate balance of 
positive and negative evidence as to warrant the resolution 
of the matter on that basis.  38 U.S.C.A. § 5107(b) (West 
1991).  In this regard it is important to note that without 
taking into consideration 38 U.S.C.A. § 5107(b), the current 
evaluations could not be justified.  


ORDER

Entitlement to an increased evaluation for degenerative disc 
disease at L5-S1 to 40 percent, is granted.  

Entitlement to a noncompensable evaluation for a thoracic 
spine disability is granted.  

Entitlement to an increased evaluation for a scar of the left 
upper thigh is denied.  

Entitlement to a 10 percent evaluation for damage to Muscle 
Group XII to 10 percent is granted.  


		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

